DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 8, 12-13, 17-21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012185457A 
Regarding claim 1, 457A’ teaches display panel, having a display area and a peripheral area surrounding the display area, the display panel comprising:
a first substrate (fig. 7 -8 2); a second substrate (3), disposed opposite to the first substrate;
a sealing member (5), disposed between the first substrate and the second substrate, located in the peripheral area, and configured to hermetically connect (the seal member traps liquid crystal thus is considered a hermitic connection) the first substrate and the second substrate,
wherein the sealing member comprises a first sealant (5) and a first retaining wall (1), an orthographic projection of the first retaining wall on the second substrate is at least partially overlapped with an orthographic projection of the first sealant on the second substrate (see fig. 7-8), and elastic modulus of a material of the first sealant is greater than elastic modulus of a material of the first retaining wall  (reference states “In this embodiment, the sealing material 5 is configured so that the short side is 
Regarding claim 2, 457A’ teaches the first retaining wall is disposed on the first substrate (see fig. 3, and the first retaining wall (1) is at least one continuous ring of retaining wall surrounding the display area (central area)(see fig. 7-8).
	Regarding claim 3, 457A’ teaches in a direction perpendicular to the first substrate, the first sealant (5) is disposed at a side of the first retaining wall (1) away from the first substrate (4), and is in contact with the first retaining wall (1 see fig. 8).
	Regarding claim 4, 457A’ teaches the sealing member further comprises:
a second retaining wall (1), in a direction perpendicular to the first substrate, the second retaining wall is disposed between the first sealant(5) and the second substrate (3), and is in contact with the first sealant; the second retaining wall is a continuous ring of retaining wall surrounding the 
display area (see fig. 7-8), and the elastic modulus of the material of the first sealant is greater than elastic modulus of a material of the second retaining wall (see claim 1 rejection).
	Regarding claim 8, 457A’ teaches the display panel according to claim 4, wherein, in a direction perpendicular to the first substrate, a sum of heights of the second retaining wall (1) and the first retaining wall (1) is greater than a height of the first sealant (5), or a height of the first retaining wall is greater than a height of the first sealant (see fig. 8).
	Regarding claim 12, 457A’ teaches a manufacturing method of a display panel, comprising:
providing a first substrate (fig. 7-8 2); forming a sealing member on the first substrate, forming the sealing member comprises forming a first retaining wall (1) on the first substrate, and forming a first sealant (5) on a side of the first retaining wall away from the first substrate, wherein elastic modulus of a 
	Regarding claim 13, 457A’ teaches the first retaining wall is at least one continuous ring of retaining wall surrounding the display area, and forming the sealing member further comprises:
in a direction perpendicular to the first substrate, forming the first sealant (5) on the side of the first retaining wall(1) away from the first substrate (2) to connect the first retaining wall and the second substrate.
	Regarding claim 17, 457A’ teaches a display device, comprising the display panel according to claim 1 (see fig. 8).
	Regarding claim 18, 457A’ teaches a substrate, comprising: a base substrate (fig. 7-8 4);
a sealing member, disposed in a peripheral area of the base substrate, wherein the sealing member comprises a first sealant (5) and a first retaining wall (1), an orthographic projection of the first retaining wall on the base substrate is at least partially overlapped with an orthographic projection of the first sealant on the base substrate, and elastic modulus of a material of the first sealant is greater than elastic modulus of a material of the first retaining wall (reference states “In this embodiment, the sealing material 5 is configured so that the short side is sandwiched between the sealing material 1 only and the 
	Regarding claim 19, 457A’ teaches the substrate according to claim 18, wherein the first retaining wall (1) is disposed on the base substrate (4), and the first retaining wall is at least one continuous ring of retaining wall (see fig. 7).
	Regarding claim 20, 457A’ teaches the substrate according to claim 18 , wherein, in a direction perpendicular to the base substrate, the first sealant (5) is disposed at a side of the first retaining wall away from the base substrate, and is in contact with the first retaining wall (1).
	Regarding claim 21, 457A’ teaches the substrate according to claim 20, wherein the sealing member further comprises:
a second retaining wall (1), in a direction perpendicular to the base substrate, the second retaining wall is disposed on a side of the first sealant away from the base substrate, and is in contact with the first sealant; the second retaining wall is a continuous ring of retaining wall, and the elastic modulus of the material of the first sealant is greater than elastic modulus of a material of the second retaining wall (reference states “In this embodiment, the sealing material 5 is configured so that the short side is sandwiched between the sealing material 1 only and the long side is sandwiched by the sealing material 1. By providing the sealing material 5 having different elastic moduli so as to overlap with each other along the long side of the sealing material 1, the sealing materials 1 and 5 on the long side become a sealing material having a lower elastic modulus and are easily bent”).
	Regarding claim 23, 457A’ teaches the substrate according to claim 21, wherein, in a direction perpendicular to the base substrate, a sum of heights of the second retaining wall (1) and the first
.


Claim 12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-168348A. 
Regarding claim 12, 348A’ teaches a manufacturing method of a display panel, comprising:
providing a first substrate (fig. 3a) forming a sealing member on the first substrate, forming the sealing member comprises forming a first retaining wall (22a fig. 3C) on the first substrate, and forming a first sealant (23 fig. 3D) on a side of the first retaining wall away from the first substrate, wherein elastic modulus of a material of the first sealant is greater than elastic modulus of a material of the first retaining wall; providing a second substrate (4); and cell-assembling a side of the first substrate on which the sealing member is formed and the second substrate to form a display panel (fig. 3e), wherein the display panel comprises a display area (see fig 2 D) and a peripheral area (24) surrounding the display area, the sealing member is formed in the peripheral area to hermetically connect the first substrate and the second substrate (see fig. 3e).
	Regarding claim 14, 348A’ teaches the manufacturing method of the display panel according to claim 12, wherein the first retaining wall (22a) is at least one continuous ring of retaining wall surrounding the display area ([0041] Next, as shown in FIG. 3C, an annular strong adhesive sealing material 22a is adhered to the first region surrounding the display region on the semiconductor substrate 1 outside the alignment film 9 by a known method (for example, a screen). Print using a printing device). On the other hand, an annular strong adhesive seal material 22b is adhered to the second region corresponding to the strong adhesive seal material 22a on the transparent electrode 4 outside the alignment film 10 by a known method (for example, printing using a screen printing apparatus). To do). It should be noted that spacer balls having a predetermined diameter may be mixed in the strong adhesive seal materials 22a and 22b.
[0042] Next, as shown in FIG. 3D, before the strong adhesive seal materials 22a and 22b are completely cured, an annular highly flexible seal material 23 having the same diameter as the strong adhesive seal materials 22a and 22b is, for example, strongly bonded. A coating is formed on the adhesive sealing material 22a. The coating formation of the highly flexible sealing material 23 on the highly adhesive sealing material 22a can be performed using, for example, a screen printing apparatus. The highly flexible sealing material 23 may be formed on the strong adhesive sealing material 22b.), and forming the sealing member further comprises:
in a direction perpendicular to the first substrate, before forming the first sealant, forming a second retaining wall (22b fig. 3C) on the second substrate, and then forming the first sealant (23) on the first retaining wall or the second retaining wall to connect the first retaining wall and the second retaining wall, wherein the second retaining wall is a continuous ring of retaining wall surrounding the display area, and the elastic modules of the material of the first sealant is greater than elastic modulus of a material of the second retaining wall.

Claims 1, 3, 5, 12, 15, 18- 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andoh US 2005/0051892
Regarding claim 1, Andoh teaches  teaches display panel, having a display area and a peripheral area surrounding the display area, the display panel comprising:
a first substrate (fig. 1 1); a second substrate (2), disposed opposite to the first substrate;
a sealing member (10), disposed between the first substrate and the second substrate, located in the peripheral area, and configured to hermetically connect (the seal member traps liquid crystal thus is considered a hermitic connection) the first substrate and the second substrate,

	Regarding claim 3, Andoh teaches in a direction perpendicular to the first substrate, the first sealant (63) is disposed at a side of the first retaining wall (61) away from the first substrate (1), and is in contact with the first retaining wall.
	Regarding claim 5, Andoh teaches the sealing member of claim 3 further comprises:
a second sealant (62), in a direction perpendicular to the first substrate, the second sealant is disposed between the first retaining wall (61) and the first substrate (1), and is in contact with the first retaining wall, elastic modulus of a material of the second sealant is greater than the elastic modulus of the material of the first retaining wall (see abstract “A modulus of rigidity of the first member is larger than a modulus of rigidity of at least one of the first adhesive material and the second adhesive material”).
Regarding claim 12, Andoh teaches a manufacturing method of a display panel, comprising:
providing a first substrate (fig. 6 1) forming a sealing member on the first substrate, forming the sealing member comprises forming a first retaining wall (61) on the first substrate, and forming a first sealant (63) on a side of the first retaining wall away from the first substrate, wherein elastic modulus of a material of the first sealant is greater than elastic modulus of a material of the first retaining wall  (see abstract “A modulus of rigidity of the first member is larger than a modulus of rigidity of at least one of the first adhesive material and the second adhesive material”).; providing a second substrate (2); and cell-assembling a side of the first substrate on which the sealing member is formed and the second substrate to form a display panel (see fig. 6 wherein the display panel comprises a display area (1) and a 
	Regarding claim 15, Andoh teaches the manufacturing method of the display panel according to claim 12 wherein forming the sealing member further comprises:
in a direction perpendicular to the first substrate, before forming the first retaining wall, forming a second sealant on the first substrate, and then forming the first retaining wall on the second sealant [0042] (As for the method of manufacturing the hermetic container of the present invention, it is possible to apply a conventional hermetic container manufacturing method as it is except for the composite member 10b. Regarding the composite member 10b, as specifically shown with reference to Examples described below, one adhesive material is applied to one substrate (second sealing) using a dispenser or the like, and the rigid member (first retaining wall) is forced in to effect bonding, and then the other adhesive material is applied between the rigid member and the other substrate for bonding)
, wherein elastic modulus of a material of the second sealant is greater than the elastic modulus of the material of the first retaining wall (see abstract).
	Regarding claim 18, Andoh teaches a substrate, comprising: a base substrate (fig. 6 1);
a sealing member, disposed in a peripheral area of the base substrate, wherein the sealing member comprises a first sealant (63) and a first retaining wall (61), an orthographic projection of the first retaining wall on the base substrate is at least partially overlapped with an orthographic projection of the first sealant on the base substrate, and elastic modulus of a material of the first sealant is greater than elastic modulus of a material of the first retaining wall (reference states “A modulus of rigidity of the first member is larger than a modulus of rigidity of at least one of the first adhesive material and the second adhesive material”).

	Regarding claim 20, Andoh teaches the substrate according to claim 18 , wherein, in a direction perpendicular to the base substrate, the first sealant (5) is disposed at a side of the first retaining wall away from the base substrate, and is in contact with the first retaining wall (1).
	Regarding claim 22, Andoh teaches the sealing member further comprises:
a second sealant (62), in a direction perpendicular to the base substrate, the second sealant is disposed between the first retaining wall and the base substrate, and is in contact with the first retaining wall, elastic modulus of a material of the second sealant is greater than the elastic modulus of the material of the first retaining wall (abstract states “A modulus of rigidity of the first member is larger than a modulus of rigidity of at least one of the first adhesive material and the second adhesive material”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2012185457A.
Regarding claim 6, 457A’ teaches all the limitations of claim 6 except a plurality of spacers, located in the display area, and a material of the plurality of spacersis the same as the material of the first retaining wall.  457’ does disclose spacers patterned by photolithography [0030].  457’ also teaches the retaining wall made of a uv curable resin.  Therefore it would be obvious to form both the spacer and retainaing wall to expedite manufacturing as uv curable resins are commonly used in photolithographic spacer patterning.
Regarding claim 16, 457A’ teaches all the limitations of claim 16 except forming a plurality of spacers in the display area of a side of the first substrate facing the second substrate, wherein the plurality of spacers and the first retaining wall are formed through a same patterning process.  457’ does disclose spacers patterned by photolithography [0030].  457’ also teaches the retaining wall made of a uv curable resin therefore it would have been obvious to one of ordinary skill in the art for forming a plurality of spacers in the display area of a side of the first substrate facing the second substrate, wherein the plurality of spacers and the first retaining wall are formed through a same patterning process to expedite manufacturing.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871